UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4333



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JARED BRUTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-01-263)


Submitted:   February 22, 2006             Decided:   March 8, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Smith, Greensboro, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jared    Bruton       appeals   the     district   court’s   judgment

entered pursuant to his guilty plea for conspiracy to distribute

cocaine base in violation of 21 U.S.C. § 846 (2000), and possession

of a firearm during drug trafficking in violation of 18 U.S.C.

§ 924(c) (2000). Bruton’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying there

are no meritorious issues for appeal, but nonetheless challenging

the court’s calculation of Bruton’s sentence.                   Bruton filed a

response to the Anders brief, also challenging the enhancement but

also claiming the district court committed sentencing error under

United   States    v.    Booker,    543    U.S.    220   (2005).      Finding   no

reversible error, we affirm.

           Bruton       claims    that     the    district    court   improperly

calculated his guideline range when it added two offense levels for

his role in the offense under U.S. Sentencing Guidelines Manual

§ 3B1.1(c) (2005).         Because Bruton failed to raise this claim

below, we must review it for plain error.             United States v. Hughes,

401 F.3d 546, 547 (4th Cir. 2005).               To receive an adjustment as a

manager or supervisor, a defendant must have managed or supervised

at least one other participant, not just property.                      See USSG

§ 3B1.1, comment. (n.2); United States v. Capers, 61 F.3d 1100,

1108-09 (4th Cir. 1995).




                                      - 2 -
          Bruton and Darius Edwards leased a house from which they

sold two to three kilograms of cocaine base a week.   Bruton claims

that he was merely one of equals and did not manage or supervise.

However, Bruton was a supervisor because he hired Lance Pauley to

help run the drug house.   The district court properly enhanced and

calculated Bruton’s guideline sentence.   As Bruton’s sentence was

within that guideline range, it is presumptively reasonable.    See

United States v. Green, __ F.3d __, 2006 WL 267217, *5 (4th Cir.

Feb. 6, 2006).

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Bruton’s conviction and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.        If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -